1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     matthew_bockmon@fd.org
5
6    Attorney for Defendant
     MHYKAILO TSERKOVNYUK
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 6:17-po-745 MJS
11                                               )
           Plaintiff,                            )
12                                               )   WAIVER OF PERSONAL APPEARANCE;
              v.                                 )   AND REQUEST TO APPEAR BY VIDEO
13                                               )   CONFERENCE
     MHYKAILO TSERKOVNYUK,                       )
14                                               )   Judge: Hon. Jeremy D. Peterson
           Defendant.                            )
15                                               )
                                                 )
16
17
     Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant, MHYKAILO
18
     TSERKOVNYUK, having been advised of his right to be present at all stages of proceedings,
19
     hereby requests this Court permit him to waive his right to personally appear for his Review
20
     Hearing and be allowed to appear via video conference from the United States District Court in
21
     White Plains, NY. Mr. Tserkovnyuk agrees that his interests shall be represented at all times by
22
     the presence of his attorney, Assistant Federal Defender Matthew C. Bockmon, the same as if he
23
     were personally present, and requests that this Court allow his attorney-in-fact to represent his
24
     interests at all times. The government has no objection to this request.
25
              Travel to Yosemite National Park represents a financial hardship.
26
     ///
27
     ///
28

                                                     -1-
1                                                Respectfully Submitted,
2                                                HEATHER E. WILLIAMS
                                                 Federal Defender
3
     Dated: January 23, 2019                     /s/ Matthew C. Bockmon_______________ __
4                                                MATTHEW C. BOCKMON
                                                 Assistant Federal Defender
5                                                Attorney for MHYKAILO TSERKOVNYUK
6
                                                 McGREGOR SCOTT
7                                                United States Attorney
8
     Dated: January 23, 2019                     /s/ Matthew C. Bockmon for S. St. Vincent
9                                                SUSAN ST. VINCENT
                                                 Legal Officer
10
11
                                               ORDER
12
              GOOD CAUSE APPEARING, the above request for defendant’s waiver of personal
13
     appearance and request to appear via video conference from the United States District Court in
14
     White Plains, NY for his review hearing on January 29, 2019 at 10:00 a.m. is hereby accepted
15
     and adopted.
16
17   IT IS SO ORDERED.
18
19   Dated:     January 23, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                   -2-
